Citation Nr: 0842770	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pancreatic mucosis 
cystoadenoma, status post Whipple Procedure, including 
secondary to service-connected Type II Diabetes Mellitus.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), so the veteran could 
have a hearing at the RO before a Veterans Law Judge of the 
Board (Travel Board hearing).  The veteran had his hearing in 
August 2008.  Following the hearing, the Board held the 
record open to allow him an opportunity to submit additional 
evidence, which he did in November 2008.  He also waived his 
right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

Another preliminary point worth mentioning is that, in other 
testimony during his August 2008 hearing (see the transcript 
at page 6), the veteran raised an additional claim that had 
not been previously made or adjudicated - for service 
connection for erectile dysfunction (ED) as secondary to his 
service-connected diabetes.  Indeed, the additional medical 
evidence he submitted in November 2008, following his 
hearing, addresses his treatment for the diabetes and ED.  
However, the Board does not currently have jurisdiction to 
consider this additional claim, even in a remand, because the 
RO has not considered it in the first instance, much less 
denied it followed by the initiation of a timely appeal to 
the Board by the veteran.  See 38 C.F.R. § 20.200 (2008).  
See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction over an issue not yet adjudicated 
by the RO).  So this additional claim is referred to the RO 
for appropriate development and consideration.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.  

2.  However, a pancreatic disorder - in particular 
pancreatic mucosis cystoadenoma, is not on the list of 
diseases presumptively associated with herbicide exposure.

3.  There also is no competent evidence of any complaint, 
treatment, or diagnosis of a pancreatic disorder during 
service or for many years after.  As well, there is no 
competent or credible medical nexus evidence otherwise 
linking the veteran's current pancreatic disorder to his 
military service, including to his service-connected diabetes 
and presumed exposure to Agent Orange in Vietnam.

CONCLUSION OF LAW

The veteran does not have a pancreatic disorder that was 
incurred in or aggravated by his military service, or that 
may be presumed to have been incurred in service, including 
from Agent Orange exposure; or that is proximately due to, 
the result of, or chronically aggravated by his service-
connected diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.313 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2004.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the May 2006 letter, sent concurrently with 
the May 2006 SOC, complied with Dingess by discussing the 
disability rating and downstream effective date elements of 
the claim.  However, there has been no reason for the RO to 
again go back and readjudicate the claim, such as in an SSOC, 
because the veteran has not submitted any additional evidence 
in response to that additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37 (West 2002 and Supp. 2007); see again, 
Mayfield IV and Prickett, supra.  That is to say, the absence 
of an SSOC after the most recent May 2006 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), VA treatment records, and 
arranged for a VA compensation examination for a medical 
nexus opinion concerning the cause of his pancreatic 
disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, 
the Board is satisfied the RO made reasonable efforts to 
obtain any identified medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Analysis

The veteran contends that his pancreatic disorder is due to 
his military service, and in particular, to his exposure to 
Agent Orange while serving in Vietnam.  He also contends that 
his pancreatic disorder was caused or aggravated by his 
diabetes, which, itself, was service connected based on his 
presumed exposure to Agent Orange in Vietnam.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  To establish service connection, there must be:  (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).



The primary basis of the veteran's claim is that his 
pancreatic disorder is secondary to his already service-
connected diabetes.  But when determining whether a veteran 
is entitled to service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both 
direct and secondary bases in this appeal.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and 
May 7, 1975, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

The veteran's SPRs, including his DD Form 214, confirm he 
served in Vietnam during the Vietnam era, so it is presumed 
he was exposed to an herbicide agent - such as the dioxin in 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

There also is evidence confirming the veteran has a 
pancreatic disorder.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  In this regard, VA 
treatment records show surgical treatment for a pancreatic 
disorder, of whipple and abdominal lymphadenectomy.  These 
treatment records are replete with current diagnoses 
confirming a current pancreatic disorder, including 
"pancreatic mucosis cystoadenoma," "pancreatic mass," 
"pancreatic cysts," "IPMN" (intraductal papillary mucinous 
neoplasm) and "pancreatic fistula."

Consequently, the determinative issue is whether the 
veteran's pancreatic disorder is somehow attributable to his 
military service, including by way of his already service-
connected diabetes.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Intrinsic in this determination is whether the veteran is 
entitled to presumptive service connection pursuant to 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) for veterans 
presumed exposed to herbicides, as well as whether he is 
entitled to service connection on a direct incurrence basis.  
Combee, 34 F.3d at 1043.  In the latter regard, if the 
claimed disease is not one of the presumptive diseases listed 
in 38 C.F.R. § 3.309(e), but exposure to an herbicide is 
presumed or proven by the evidence, as is the case here, the 
veteran may establish service connection for the disease by 
(1) showing that the disease actually occurred in service; or 
(2) at least theoretically, by submitting medical evidence of 
a nexus between the disease and his exposure to herbicides 
during military service.  Combee, 34 F.3d 1043-1044.  The 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, are 
equally applicable in cases as here involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Unfortunately, though, the veteran's claim fails in all 
respects.  

First, there are no pancreatic disorders, especially not the 
pancreatic diagnoses identified for the veteran, on the list 
of diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  And there is no competent evidence of 
record diagnosing another similar disease that might 
otherwise warrant presumptive service connection due to 
herbicide exposure.  Thus, the automatic presumption of 
service connection afforded for certain specific diseases 
associated with exposure to herbicides, especially 
Agent Orange, is not for application here.  Id.

Second, the Board finds that service connection also is not 
warranted on a direct incurrence basis for the claimed 
pancreatic disorder disorder, to include as due to herbicide 
exposure.  In this respect, even though the veteran is 
presumed exposed to a toxic herbicide as a result of his 
service in Vietnam under 38 C.F.R. § 3.307(a)(6), there is no 
medical evidence of a nexus (i.e., link) between his 
pancreatic disorder and his military service, to include his 
presumed exposure to herbicides in Vietnam.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  And in the same vein, his SMRs are completely 
unremarkable for any complaint, treatment, or diagnosis of 
pancreatic disorder during service, thereby providing highly 
probative evidence against his claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  

In fact, there is no record of complaint, treatment, or 
diagnosis of any pancreatic disorder until at least 2003, 
over three decades following separation from service.  Such 
an extended absence of documented complaint and/or treatment 
is further probative evidence against his claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
find that the post-service record, as a whole, indicating a 
disability that began long after service, provides strong 
evidence against the claim of pancreatic disorder related to 
service.  

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between the 
pancreatic disorder and the service-connected diabetes.  
Velez, 11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical 
nexus evidence is required to associate the pancreatic 
disorder with the service-connected disability).  Rather, the 
February 2005 VA examination report provides competent 
evidence specifically discounting that notion.  Concerning 
this, the examiner stated that the "history of pancreatic 
mucinous cystoadenoma etiology is neoplastic, not related to 
or caused by his service-connected Type II diabetes 
mellitus."

In addition to the medical evidence, the Board has considered 
the veteran's personal assertions in support of his claim.  
He is competent, as a layman, to report on that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, without the appropriate medical 
training and expertise, he is not competent as a layman to 
provide a probative (persuasive) opinion on a medical matter, 
especially the nature and etiology of a pancreatic disorder, 
including due to Agent Orange exposure, or alternatively, as 
secondary to diabetes.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the service connection claim for a 
pancreatic disorder, on either a direct or secondary basis.  
Accordingly, there is no reasonable doubt to resolve in the 
veteran's favor, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The claim for service connection for a pancreatic disorder, 
including secondary to the service-connected diabetes, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


